REASONS FOR ALLOWANCE
Claims 1-3 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “a fender stay extending to an upper rear side from one side of left and right rear swing arms rotatably supporting a rear wheel of the motorcycle; a rear fender main body that covers an upper rear side of the rear wheel; a bulging portion that bulges outward and rearward from the rear fender main body integrally, the bulging portion in which a wiring chamber is formed; and  10a partition wall supported by the fender stay and provided in the rear fender main body, wherein the partition wall is provided with a wiring hole for introducing an electrical wire connected to a lighting device into the wiring chamber, and the fender stay is provided with a lower protruding portion extending in a left-right direction at a lower side 15of the wiring hole in the rear fender main body” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. Specifically, none of the prior art teaches a swing arm mounted fender stay attaching a fender on the rear upper side of the wheel while having a partition wall forming a wiring chamber within a bulging portion of the fender.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure. The references cited on the attached PTO-892 teach motorcycle fenders of interest.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611         


/TONY H WINNER/Primary Examiner, Art Unit 3611